The Supreme Court in case number 15947, decided November 12, 1947, on certiorari, having reversed the judgment of this court with the direction that such further action be taken by this court as may be necessary to give effect to the opinion filed in the case by the Supreme Court; and the effect of the judgment of the Supreme Court reversing this court being a reversal of the judgment of the trial court, *Page 243 
therefore pursuant to said decision of the Supreme Court, the judgment of the trial court is
Reversed. MacIntyre, P. J. and Gardner, J.concur.
                        DECIDED DECEMBER 5, 1947.